Citation Nr: 1317622	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  11-30 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral pes planus with hallux valgus.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a bilateral foot disability other than bilateral pes planus, to include bilateral hallux valgus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York which, is pertinent part, denied the Veteran's request to reopen the claim for service connection for a bilateral foot disability and denied service connection for bipolar disorder.

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim for service connection for bipolar disorder has been recharacterized more broadly to encompass any additional psychiatric disorders of record.  In addition, as the Veteran has alleged multiple symptoms of the feet and has diagnoses that include bilateral pes planus and hallux valgus, the claims have been recharacterized more broadly, to include entitlement to service connection for bilateral pes planus and entitlement to service connection for a bilateral foot disability other than bilateral pes planus, to include bilateral hallux valgus.

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral foot disability other than bilateral pes planus and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  In the December 1971 rating decision, the RO denied the Veteran's claim of service connection for bilateral pes planus with bilateral hallux valgus, on the bases that no evidence of pes planus or hallux valgus was found or treated in service.

3.  Because the Veteran did not appeal the December 1971 rating decision after being notified of his appellate rights, that decision is final.

4.  Evidence received subsequent to the December 1971 rating decision includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran currently has bilateral pes planus that is related to his active military service.


CONCLUSIONS OF LAW

1.  The December 1971 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus with hallux valgus.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2012).

3.  The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the request to reopen a previously denied claim for service connection for bilateral pes planus and hallux valgus and the granting of the claim for service connection for bilateral pes planus, the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished.

II.  Claim to Reopen

The Veteran's current claim involving service connection for pes planus is grounded upon the same factual bases as his previous claim, which was last denied by the RO in the December 1971 rating decision.  That decision is final.  Generally, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.

The Veteran filed his application to reopen his previously denied claim in February 2010.

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156 (c).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the December 1971 rating decision, the RO denied the Veteran's claim for service connection for bilateral pes planus with hallux valgus on the bases that neither pes planus nor hallux valgus were found in or treated during service.  The RO noted that the March 1971 separation examination noted normal feet and that an October 1971 VA examination diagnosed bilateral pes planus with bilateral hallux valgus.  The Veteran received notification of that decision and his appellate rights in January 1972, but did not appeal the decision.  Thus, the December 1971 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record at the time of the December 1971 rating decision included the Veteran's DD Form 214, service treatment records (STRs), and an October 1971 VA examination report which shows that the Veteran complained of pain and fatigue in his feet since October 1969.

Evidence received since the December 1971 rating decision most importantly includes a March 2010 VA feet examination report which documented the Veteran's complaint of pain, fatigue, and stiffness in his feet since his discharge from service.  This newly received evidence, the March 2010 lay statement, reflects that the Veteran has had bilateral foot problems since service; a claim that was not made at the time of the December 1971 rating decision.  The Veteran's statement, which is presumed credible for purposes of reopening, suggests that the Veteran's current bilateral pes planus began during his service.  Thus, in consideration of the low threshold for reopening a claim, the Board finds that the Veteran's testimony raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110 (2010). 

III.  Reopened Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Lay evidence has been held to be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted into the record.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In this case, a March 2010 VA feet examination reflected that the Veteran currently suffers from bilateral pes planus.  Because a current bilateral foot disability has been established, the Board will next consider whether the evidentiary record supports in-service incurrence.

The Veteran contends that his bilateral pes planus is related to his service.

The Veteran's STRs include clinical notes dated in January 1970 which reflect the Veteran's complaint of painful feet and treatment of slight blistering on the base of the heels caused by his boots.  The March 1971 ETS examination report, however, shows that clinical evaluation of the feet was normal.

Two months after the Veteran's discharge from service in August 1971, however, the Veteran underwent a VA examination in October 1971, at which time he complained of an onset of bilateral foot pain since October 1969.  On examination, he was diagnosed with bilateral pes planus and hallux valgus.  The examiner did not provide any opinion as to whether the Veteran's bilateral foot disabilities were related to his service.

VA treatment records include a November 2000 primary care report which shows that the Veteran complained of occasional left foot pain and had a history of trauma in 1974.

As noted above, the Veteran underwent a VA feet examination in March 2010 at which time he complained of pain, fatigue, and stiffness in his feet since his discharge from service.  The Veteran's diagnoses included bilateral pes planus.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA.  In this regard, the Board also accepts that the Veteran is competent to report bilateral pes planus during and after his service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In the present case, the Board notes that there is no medical opinion that addresses the determinative matter at hand, but finds that the absence of a favorable medical nexus opinion is not fatal to the Veteran's claim for service connection for bilateral pes planus.  Here, the Veteran is competent to observe the presence of flat feet during and after his service and the Board finds his account of in-service onset of bilateral pes planus, to be probative evidence in support of his claim.  In addition, the medical records reflect a diagnosis of bilateral pes planus only two months after his discharge from service and a current bilateral pes planus diagnosis.  

In summary, the Board, in reviewing the record in its entirety, finds that the lay and medical evidence has demonstrated that the Veteran's bilateral pes planus is etiologically related to his service.  Accordingly, service connection for bilateral pes planus is warranted.  The claim, therefore, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


ORDER

As new and material evidence to reopen the claim for service connection for bilateral pes planus with hallux valgus has been received, to this limited extent, the claims are reopened.

Service connection for bilateral pes planus is granted.


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that the claims for service connection for a bilateral foot disability other than bilateral pes planus, and an acquired psychiatric disorder, to include bipolar disorder must be remanded for further evidentiary development and to ensure due process, for reasons explained below.

Acquired Psychiatric Disorder

As an initial matter, the Board notes that a review of the record shows that there are outstanding STRS, service personnel records, VA and private treatment records, and Social Security Administration (SSA) records pertinent to the Veteran's acquired psychiatric disorder which should be requested and obtained.

With regard to outstanding STRs, records from Walter Reed General hospital dated from November 1970 to December 1970 include a November 1970 report which reflects treatment for hepatitis and notes that the Veteran was seen by the psychiatry service because of his expressed desire to seek aid to quit using drugs and would be followed as an outpatient by the psychiatry service.  However, since there are no records of any psychiatric treatment from Walter Reed General hospital in the claims file, these records should therefore be obtained.

With regard to outstanding service personnel records, the Veteran submitted a copy of Unit Orders dated March 1971 which reflect a forfeiture of pay due to misconduct which the Veteran suggests may have been evidence of a manic episode associated with bipolar disorder.  There is a notation on the documents that there are "no other records in NPRC file related to this action."  However, an attempt should be made to secure any additional service personnel records which may be pertinent to the Veteran's claim.

With regard to outstanding records from the SSA, a February 2010 VA treatment record reflects that the Veteran stated that he is in receipt of SSA benefits for "mental illness."  Such records are potentially relevant to the Veteran's claims.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the SSA may contain pertinent information to the Veteran's acquired psychiatric disorder claim, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Accordingly, on remand the Veteran's SSA records should be obtained and associated with the record.

With regard to outstanding VA medical records, in his February 1988 claim for service connection an acquired psychiatric disorder, the Veteran indicated treatment at the VA Medical Center (VAMC) in Montrose, New York from February 1987 to April 1987.   In addition, the February 2010 VA mental disorders examination indicates that the Veteran was hospitalized two weeks for suicidal ideation in 1999.  The examiner also cited to an April 1990 VA psychiatric examination report which is not of record.

However, a review of the Veteran's claims folder shows that the only VA treatment records that have been associated with his paper claims file are dated from November 1990 to February 2010 and a search of the Veteran's Virtual VA electronic claims file shows that none of the Veteran's VA treatment records have been associated with his electronic file.  In addition, the February 2010 VA mental disorders report is the only such report of record.  Consequently, as the Veteran's outstanding VA treatment records dated since February 1987 and April 1990 VA psychiatric examination are unavailable for the Board's review and as they might contain information relevant to the Veteran's claim on appeal, on remand, they must be secured and associated with the record.  38 C.F.R. § 3.159(c)(2), (c)(3) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

With regard to outstanding private treatment records, the record includes a June 1978 report from the Rockland Psychiatric Center/Rockland Community Mental Health Clinic and Day Treatment Program from J.A.C., C.S.W., which states that the Veteran had been a patient since 1977.  In addition, VA treatment records indicate treatment of bipolar disorder at Putnam Family and Community Service in Carmel, New York.  Since there are no treatment records from either facility associated with the claims file, these records should also be obtained.

With regard to the merits of the claim, the Veteran contends that he has bipolar disorder related to his service.  As previously noted, the Veteran contends that a March 1971 Unit Orders report may be evidence of misconduct due to an in-service manic episode associated with bipolar disorder.

The Board acknowledges that the Veteran was afforded a VA mental disorders examination in February 2010.  However, the claims file was unavailable for review and the examiner diagnosed the Veteran with bipolar disorder.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the claims file was unavailable for review by the examiner, the Board finds that the February 2010 examination is inadequate for adjudication purposes.  Further, inasmuch as additional service personnel records, service treatment records, SSA records, and VA and private treatment records are being requested, the prudent and thorough course of action is to remand the claim and request the VA examiner to review any and all additional pertinent records, and then provide an opinion as to whether the Veteran has any psychiatric disorder that is related to his service.

Bilateral Foot Disability other than Pes Planus

The Veteran contends that he has bilateral hallux valgus that is related to service.

As previously noted, the Veteran's STRs include January 1970 clinical notes which reflect the Veteran's complaint of painful feet and treatment of slight blistering on the base of the heels caused by his boots.  The March 1971 ETS examination report, however, shows a normal clinical evaluation of the feet.  

On VA feet examination in March 2010, the examiner diagnosed the Veteran with bilateral pes planus and bone injuries to both feet with abnormal calcifications and found no evidence of valgus deformity.  Although the above decision has granted service connection for bilateral pes planus, it is unclear whether the Veteran has any other bilateral foot disabilities, including bone injuries to the feet, that are etiologically related to his service.  See Clemons, 23 Vet. App. at 1.  In addition, the claims file was unavailable for review at the time of the examination.  Therefore, the Board finds that the March 2010 opinion is inadequate for adjudication purposes.  See Barr, 21 Vet. App. 303.  On remand, the claims file must be made available to the examiner and opinion should be obtained which addresses the nature and etiology of any bilateral foot disabilities other than bilateral pes planus, that he currently experiences. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the United States Army Personnel Center, or any other appropriate service department office, and obtain service personnel records and complete copies of any and all service psychiatric treatment records including records of treatment at Walter Reed General Hospital.

2.  Request from SSA all of the records related to the Veteran's claim for Social Security disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disabilities on appeal, to include J.A.C., C.S.W., and the Rockland Community Mental Health Clinic, in Mount Vernon, New York and Putnam Family and Community Service in Carmel, New York.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records, including records from the VAMC in Montrose, New York from February 1987 to April 1987, the report of an April 1990 VA psychiatric examination.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

4.  Then, schedule a VA examination or evaluation to determine the nature and etiology of any current acquired psychiatric disorder, including bipolar disorder.  The claims folder should be reviewed and that review should be indicated in the examination report.   The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  Diagnose any current acquired psychiatric disorder, to specifically include bipolar disorder.

(b)  Is it at least as likely as not (50 percent or more probability) that any current acquired psychiatric disorder, including bipolar disorder, was incurred in or aggravated by the Veteran's service?  The examiner is requested to consider the Veteran's statements regarding the incurrence of an acquired psychiatric disorder, in addition to his statements regarding the continuity of symptomatology.  

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

5.  Then, schedule a VA examination or evaluation to determine the nature and etiology of any current bilateral foot disability other than bilateral pes planus, including bone injuries to both feet with abnormal calcification.  The claims folder should be reviewed and that review should be indicated in the examination report.   The rationale for all opinions should be provided. Specifically, the examiner should provide the following information:

	(a)  Diagnose any current bilateral foot disability other than bilateral pes planus, including bone injuries to both feet with abnormal calcification.

(b)  Is it at least as likely as not (50 percent or more probability) that any current bilateral foot disability other than bilateral pes planus, including bone injuries to both feet with abnormal calcification, was incurred in or aggravated by the Veteran's service, including in-service complaints of foot pain and treatment for blisters in January 1970?  The examiner is requested to consider the Veteran's statements regarding the incurrence of a bilateral foot disability other than bilateral pes planus, in addition to his statements regarding the continuity of symptomatology.  

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

6.  Thereafter, readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


